Citation Nr: 1225581	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-36 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to January 1946.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in April 2010, which denied the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are the following: bilateral hearing loss disability, rated as 50 percent disabling and tinnitus, rated as 10 percent disabling.  These two disabilities share the same etiology and combine to form a 60 percent disability rating.

2.  The competent and probative evidence of record is in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed, and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his TDIU claim in February 2010.  This letter appears to be adequate.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Therefore, because the Board is granting the Veteran's claim, any deficiencies of VCAA notice or assistance are rendered moot.  
 
The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the February 2010 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's TDIU claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to TDIU.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating  agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities resulting from common etiology or a single accident.  See 38 C.F.R. § 4.16(a) (2011).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.  In this case only the schedular basis need be considered.

The Veteran's service-connected disabilities are:  bilateral hearing loss disability, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling.  Crucially, the Veteran's bilateral hearing loss disability and tinnitus are of common etiology, namely in-service acoustic trauma.  In this regard, the Board notes that a VA audiologist reported in a VA examination report dated December 2009 that the Veteran's "[h]earing loss and tinnitus is at least as likely as not (50/50 probability) caused by or a result of an inservice event."  

The Veteran therefore has a single disability rating of 60 percent.  As such, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral hearing loss disability and tinnitus.  See 38 C.F.R. § 4.16(a) (2011).  

The Veteran is 88 years old.  He retired from employment as a maintenance worker at a funeral home in 2003.  See, e.g., the Veteran's Request for Employment Information in Connection with Claim for Disability Benefits dated February 2010. He has evidently not been employed since.  As has been discussed above, the Veteran has been service connected for a bilateral hearing loss disability and tinnitus, with a 60 percent disability rating assigned.  In and of itself, this is indicative of significant disability.

The Board observes that the record contains conflicting medical opinions which address the issue of whether the Veteran's service-connected disabilities, notably his bilateral hearing loss disability, render him unable to secure and follow a substantially gainful occupation.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

M.G., M.S., CCC-A, FAAA, reported in a June 2010 private treatment record that "[t]he [V]eteran's hearing loss poses an extreme handicap on his ability to communicate and in my opinion would make him unemployable."  His rationale was based on a review of the Veteran's medical history, to include a VA audiological evaluation conducted in December 2009, as well as his treatment of the Veteran for hearing loss and hearing aid related issues since May 2006.  He also noted that due to the Veteran's hearing loss, he cannot work in any high noise environment.  Additionally, even face to face communication would be limited as well as telephone communication.  M.G. further noted that the Veteran's hearing loss would pose a significant safety risk in any job setting involving driving, transportation, or moving machinery.  He therefore reported that the Veteran's bilateral hearing loss disability significantly impairs his employability in most job assignments even with amplification.      

The Board also observes that the Veteran was afforded a VA audiological examination in May 2012.  In contrast to the above opinion, the VA examiner reported that, after examination of the Veteran and consideration of his medical history, "[t]here is nothing related to the [V]eteran[']s hearing loss that would preclude gainful employment."  The VA examiner's rationale for his conclusion was based on his finding that the Veteran was able to maintain gainful employment with the State of Missouri for 24 years as a surveyor even with the hearing loss until his retirement.  He further noted that the Veteran's retirement was related to transportation difficulties and the cost of transportation, not the hearing loss.  

Both the opinion of M.G., M.S., CCC-A, FAAA, and the opinion of the May 2012 VA examiner appear to have been based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's service-connected bilateral hearing loss disability and tinnitus render him unable to secure and follow a substantially gainful occupation.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Furthermore, the Board observes that there is no indication that the Veteran has been employed since he retired from working as a maintenance worker in 2003.  

In conclusion, for the reasons and bases expressed above, the Board finds that the Veteran's claim of entitlement to TDIU is warranted on a schedular basis.  The benefit sought on appeal is accordingly granted. 


ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU) is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


